Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the amendment filed on 11/24/2021.
Claims 1, 6, 8, 13-14 and 19 are amended by the Applicants.
Claims 5, 12 and 18 cancelled by the Applicants.
Claims 1-4, 6-11, 13-17 and 19-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
 The invention generally relates to the field of quality analysis of a source code. The cited prior art taken alone or in combination fail to teach the method/system includes in part the following steps “…extracting, using machine learning, a plurality of candidate comments which are comments obtained by excluding a plurality of specific comments from the plurality of comments, each of the plurality of specific comments being identified using a similarity between a source code fragment relating to any of the plurality of comments and an adjacent source code fragment adjacent to the source code fragment; training a deep neural network (DNN) as a classifier to learn a relationship between an appearance tendency of words included in a comment and whether or not the comment indicates that a corresponding program statement is incomplete; and outputting an evaluation about incompletion of the source code, the evaluation being determined using the classifier and the plurality of candidate comments” as recited in “…extracting, using machine learning, a plurality of candidate comments which are comments obtained by excluding a plurality of specific comments from the obtained plurality of comments, each of the plurality of specific comments being identified using a similarity between a source code fragment relating to any of the obtained plurality of comments and an adjacent source code fragment adjacent to the source code fragment; training a deep neural network (DNN) as a classifier to learn a relationship between an appearance tendency of words included in a comment and whether or not the comment indicates that a corresponding program statement is incomplete; and outputting an evaluation about incompletion of the source code, the evaluation being determined using the classifier and the plurality of candidate comments” as recited in claim 8 and  “…extracting a plurality of candidate comments using machine learning, the comments being obtained by excluding a plurality of specific comments from the obtained plurality of comments, each of the plurality of specific comments being identified using a similarity between a source code fragment relating to any of the obtained plurality of comments and an adjacent source code fragment adjacent to the source code fragment; and training a deep neural network (DNN) as a classifier to learn a relationship between an appearance tendency of words included in a comment and whether or not the comment indicates that a corresponding program statement is incomplete; outputting an evaluation about incompletion of the source code, the evaluation being determined using the classifier and the plurality of candidate comments” as recited in claim 15.   The above-quoted claim language is not taught or suggested by the Applied Art (whether considered individually or in any combination).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Related cited arts:
Allamanis, Miltiadis, et al. Software is ubiquitous in modern society. Almost every aspect of life, including healthcare, energy, transportation, public safety, and even entertainment, depends on the reliable operation of high quality software. Unfortunately, developing software is a costly process: Software engineers need to tackle the inherent complexity of software while avoiding bugs and still deliver highly functional software products on time. There is therefore an ongoing demand for innovations in software tools that help make software more reliable and maintainable. New methods are constantly sought to reduce the complexity of software and help engineers construct better software.

Ahadi, Alireza, et al. Methods for automatically identifying students in need of assistance have been studied for decades. Initially, the work was based on somewhat static factors such as students' educational background and results from various questionnaires, while more recently, constantly accumulating data such as progress with course assignments and behavior in lectures has gained attention. We contribute to this work with results on early detection of students in need of assistance, and provide a starting point for using machine learning techniques on naturally accumulating programming process data. When combining source code snapshot data that is recorded from students' programming process with machine learning methods, we are able to detect high- and low-performing students with high accuracy already after the very first week of an introductory programming course. Comparison of our results to the prominent methods for predicting students' performance using source code snapshot data is also provided. This early information on students' performance is bene-cial from multiple viewpoints. Instructors can target their guidance to struggling students early on, and provide more challenging assignments for high-performing students. Moreover, students that perform poorly in the introductory programming course, but who nevertheless pass, can be monitored more closely in their future studies.

Rasthofer, Siegfried, Steven Arzt, and Eric Bodden Today’s smartphone users face a security dilemma: many apps they install operate on privacy-sensitive data, although they might originate from developers whose trustworthiness is hard to judge. Researchers have addressed the problem with more and more sophisticated static and dynamic analysis tools as an aid to assess how apps use private user data. Those tools, however, rely on the manual configuration of lists of sources of sensitive data as well as sinks which might leak data to untrusted observers. Such lists are hard 

The combination of above references does not teach or suggests the limitations as indicated in the reasons for allowance.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Satish Rampuria whose telephone number is (571) 272-3732.  The examiner can normally be reached Monday-Friday between 8:30 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on (571) 272-3721.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 Group receptionist: (571) 272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Satish Rampuria/Primary Examiner, Art Unit 2193